DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Remarks filed April 5, 2022 is acknowledged.

Response to Amendment
Claims 1, 3, 8, 10, 17, and 18 have been canceled.  Claims 19 and 20 are new.  
Claims 2, 4-7, 9, 11-16, 19, and 20 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Beck (Reg. 38072) on June 3, 2022.

Please amend claims 2, 6, 7, 9, 13, 15, and 16 to read as follows:

2.	The non-transitory computer-readable medium as defined in claim 15, the method further comprising:
generating a confidence factor to indicate that the one buyer will make the credit on time, based at least in part on credit history of the one buyer; and
sending the confidence factor for the one buyer to the vendor financial institution for determining when to transfer funds from the custodian ICL transfer account held therein to the vendor financial institution.

6.	The non-transitory computer-readable medium as defined in claim 15, wherein the electronic transfer of funds from a respective custodian ICL transfer account to the vendor account at the one vendor financial institution is accomplished by an automated clearing house (ACH) transfer.

7.	The non-transitory computer-readable medium as defined in claim 15, the method further comprising making accessible, from the universal credit system, notification of credit, to the one vendor.

9.	The system as defined in claim 16, wherein the one or more processors are further configured to:
generate a confidence factor to indicate that the one buyer will make the credit on time, based at least in part on credit history of the one buyer; and
send the confidence factor for the one buyer to the custodian financial institution for determining when to transfer funds from the custodian ICL transfer account held therein to the vendor financial institution.

13.	The system as defined in claim 16, wherein the electronic transfer of funds from a respective custodian ICL transfer account to the vendor account at the one vendor financial institution is accomplished by an automated clearing house (ACH) transfer.

15.	A non-transitory computer-readable medium having instructions stored thereon, when executed by one or more processors of a universal credit system (UCS) computer, cause the one or more processors to perform a method comprising:
accessing a data repository comprising:
data for a respective vendor financial account and identification data for a respective vendor financial institution for each of a first plurality of vendors that are registered with the universal credit system, including data on a respective ability of each of multiple of the vendor financial institutions to receive or not to receive for respective vendor financial accounts of the respective vendors image cash letter (ICL) credits directly from the universal credit system computer;
data for a respective buyer financial account and identification data for a respective buyer financial institution for each of a first plurality of buyers that are registered with the universal credit system; and
network transfer data for a network of the vendor financial institutions;
receiving a request from one of the buyers to send an approved credit amount on behalf of the one buyer to one of the vendors;
accessing via the data repository, data on the buyer financial institution and the buyer financial account for the one buyer;
accessing via the data repository, data on the vendor financial institution and the vendor financial account for the one vendor;
generating an image of a check drawn on the one buyer account based at least in part on the request from the one buyer and listing the approved credit amount and affixing a signature of the one buyer to the check, or receiving an image of a check with the signature from the one buyer drawn on the one buyer account;
determining the ability of the vendor financial institution of the one vendor to receive or not to receive ICL credits from the universal credit system for the vendor financial account of the one vendor;
when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, selecting one of from among a plurality of custodian financial institutions based on one or more parameters, each custodian financial institution holding a custodian ICL transfer account associated with the UCS computer;
when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, creating an ICL based in part on the check, wherein the ICL includes the buyer account, the buyer financial institution, the custodian ICL transfer account selected associated with the UCS computer, and the approved credit amount;
creating an image cash file including the ICL;
uploading the image cash file periodically to the vendor financial institution;
processing payment to the vendor financial institution using the ICL;
when the vendor financial institution does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor and this vendor financial institution does not hold the custodian ICL transfer account selected associated with the UCS computer, sending electronically the image cash letter with an image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in another of the vendor financial institutions, with instructions to initiate an electronic transfer of the credit from the custodian ICL transfer account selected to the vendor financial account in the vendor financial institution for the one vendor;
when it has been determined that the vendor financial institution does not have the ability to receive an ICL credit for the vendor financial account and the vendor financial institution does hold the custodian ICL transfer account selected associated with the UCS computer, sending electronically the image cash letter with the image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in the vendor financial institution of the one vendor, with instructions to initiate an electronic transfer of the credit electronically from the custodian ICL transfer account selected to the vendor financial account for the one vendor;
creating an ICL for the vendor financial account of the one vendor to receive the credit from the buyer account, when it has been determined that the vendor account of the one vendor has the ability to receive an ICL credit directly, and initiating an electronic transfer of the ICL from the universal credit system directly to the vendor financial account at the vendor financial institution;
receiving, via synchronization with respective buyer accounting systems or via a web interface of the universal credit system, electronic notification of payment information comprising dates associated with payments for a plurality of invoices;
indicating in a synchronization queue, that data changes are available to be synchronized into an accounting system of a respective buyer;
integrating the data changes indicated as available into the accounting system of the respective buyer when the respective buyer approves the synchronization or turns on auto synchronizing capabilities;
computing a hash of invoice amount fields in new data;
comparing the computed hash with a hash of invoice amount fields in data of the accounting system of the respective buyer;
determining, based on a result of the comparison, whether there is a conflict in values of the invoice amount fields between the new data and data of the accounting system of the buyer;
in response to determination that there is a conflict, resolving the conflict in the values of the invoice amount fields between the new data and the data of the accounting system of the buyer and determine resolved values of the invoice amount fields; 
integrating the new data into the accounting system of the respective buyer such that integrated data include both the resolved values of the invoice amount fields and values of fields other than the invoice amount fields;
determining whether the check is printed wherein:
if it is determined that the check is printed creating the ICL using the printed check; and
if it is determined that the check is not printed, including the ICL in the image cash file.

16.	A computer-implemented universal credit system (UCS) comprising:
one or more processors, configured to execute instructions comprising:
accessing a data repository, the data repository comprising:
data for a respective vendor financial account and identification data for a respective vendor financial institution for each of a first plurality of vendors that are registered with the universal credit system, including data on a respective ability of each of multiple of the vendor financial institutions to receive or not to receive for respective vendor financial accounts of the respective vendors image cash letter (ICL) credits directly from the universal credit system computer;
data for a respective buyer financial account and identification data for a respective buyer financial institution for each of a first plurality of buyers that are registered with the universal credit system; and
network transfer data for a network of the vendor financial institutions;
receiving a request from one of the buyers to send an approved credit amount on behalf of the one buyer to one of the vendors;
accessing via the data repository, data on the buyer financial institution and the buyer financial account for the one buyer;
accessing via the data repository, data on the vendor financial institution and the vendor financial account for the one vendor;
generating an image of a check drawn on the one buyer account based at least in part on the request from the one buyer and listing the approved credit amount and affixing a signature of the one buyer to the check, or receiving, by the one or more processors, an image of a check with the signature from the one buyer drawn on the one buyer account;
determining the ability of the vendor financial institution of the one vendor to receive or not to receive ICL credits from the universal credit system for the vendor financial account of the one vendor;
when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, selecting one of from among a plurality of custodian financial institutions based on one or more parameters, each custodian financial institution holding a custodian ICL transfer account associated with the UCS computer;
when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, creating an ICL based in part on the check, wherein the ICL includes the buyer account, the buyer financial institution, the custodian ICL transfer account selected associated with the UCS computer, and the approved credit amount;
creating an image cash file including the ICL;
uploading the image cash file periodically to the vendor financial institution;
processing payment to the vendor financial institution using the ICL;
when the vendor financial institution does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor and this vendor financial institution does not hold the custodian ICL transfer account selected associated with the UCS computer, sending the image cash letter with an image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in another of the vendor financial institutions, with instructions to initiate an electronic transfer of the credit from the custodian ICL transfer account selected to the vendor financial account in the vendor financial institution for the one vendor;
when it has been determined that the vendor financial institution does not have the ability to receive an ICL credit for the vendor financial account and the vendor financial institution does hold the custodian ICL transfer account selected associated with the UCS computer, sending electronically the image cash letter with the image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in the vendor financial institution of the one vendor, with instructions to initiate an electronic transfer of the credit electronically from the custodian ICL transfer account selected to the vendor financial account for the one vendor;
creating an ICL for the vendor financial account of the one vendor to receive the credit from the buyer account, when it has been determined that the vendor account of the one vendor has the ability to receive an ICL credit directly, and to initiate an electronic transfer of the ICL from the universal credit system directly to the vendor financial account at the vendor financial institution;
receiving via synchronization with respective buyer accounting systems or via a web interface of the universal credit system, electronic notification of payment information comprising dates associated with payments for a plurality of invoices;
indicating in a synchronization queue, that data changes are available to be synchronized into an accounting system of a respective buyer;
integrating the data changes indicated as available into the accounting system of the respective buyer when the respective buyer approves the synchronization or turns on auto synchronizing capabilities;
computing a hash of invoice amount fields in new data;
comparing the computed hash with a hash of invoice amount fields in data of the accounting system of the respective buyer;
determining based on a result of the comparison, whether there is a conflict in values of the invoice amount fields between the new data and data of the accounting system of the buyer;
in response to determination that there is a conflict, resolving the conflict in the values of the invoice amount fields between the new data and the data of the accounting system of the buyer and determine resolved values of the invoice amount fields; 
integrating the new data into the accounting system of the respective buyer such that integrated data include both the resolved values of the invoice amount fields and values of fields other than invoice amount fields;
determining whether the check is printed wherein:
if it is determined that the check is printed, creating the ICL using the printed check; and
if it is determined that the check is not printed, including the ICL in the image cash file.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a product and system for a universal credit system (UCS).  The product and system include a data repository comprising data for a vendor financial account and identification data for a vendor financial institution that are registered with the UCS to receive or not to receive image cash letter (ICL) credits. Data for a buyer’s financial account and identification data for the buyer’s financial institution are also registered with the UCS.  An image of a check is generated and drawn on the buyer.  The ability of the vendor financial institution to receive or not receive ICL credits is determined, and if the institution does not have the ability to receive the ICL, a custodian account is selected to receive the ICL.  When it is determined that a vendor has the ability to receive an ICL credit, a transfer is initiated, where electronic notification of payment information is received via synchronization with a respective buyer accounting system, and in a synchronization queue, data changes are indicated.  A hash is computed of invoice amount fields in new data and compared to a hash of amounts in the buyer accounting system, to determine if there is a conflict in values.  It is subsequently determined whether a check is printed, and if yes, the ICL is created using the printed check and if not, the ICL is included in an image cash file.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2010/0161466 to Gilder.  Gilder teaches imaging checks and ICL’s using an electronic payment system.  However Gilder fails to teach or render obvious synchronization queue and a custodian as claimed.
Regarding 35 USC 101, the claims recite abstract elements.  However, the claims also recite indicate in a synchronization queue, that data changes are available to be synchronized and integrate the data changes indicated as available into the accounting system of the respective buyer when the respective buyer approves the synchronization or turns on auto synchronizing capabilities. Also, computing a hash of invoice amount fields in new data, and comparing the computed hash with a hash of invoice amount fields in data of the accounting system of the respective buyer resolves conflicts in values in amount fields.  These additional elements are considered to integrate the judicial exception into a practical application (see also paragraphs [0033] – [0044] of the specification).  
Dependent claims 2, 4-7, 9, 11-14, 19, and 20 are allowed for the reasons indicated above for their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693